 1

 2   FROM
 3   Peter Szanto 949-887-2369
     11 Shore Pine
 4   Newport Beach CA 92657                                            23rd August 2019
     _______________________________________________________________________________
 5
     TO: Her Honor Chief Judge Trish M. Brown
 6

 7
     U.S. Bankruptcy Court
 8   District of Oregon
     1001 SW 5th Ave #700
 9
     Portland, OR 97204
10

11
                                                Adversarial Proceeding 16-3114
                                                       within core CASE: 16-bk-33185
12
     Your Honor -
13

14
                   I saw you at one of the hearings in my involuntary Bankruptcy,
15
     so I presume you are aware of some of the complaints I am making about
16

17
     Judge McKittrick’s intense hatred of me and the manner in which he is

18   improperly applying Bankruptcy law to expropriate my money.
19

20
                   My concern now is the sham trial that is to take place on this
21

22   coming Monday, August 26th. There is no question that judgment will be

23   entered against me – and as a bonus for Judge McKittrick, I will probably
24
     drop dead (I mean really die) during the 3 days of trial.
25

26
     16-bk-33185                Correspondence – Aug 23-2019 – pg. 1
27

28




                        Case 16-03114-pcm         Doc 543      Filed 08/23/19
 1

 2
                    I spent 40 days in the hospital July 10th – August 16th. I have
 3
     documented this in many of my papers. I have also made 16 applications
 4

 5
     for stay of the August 26th trial, all of which have been rejected.

 6
                    Judge McKittrick’s mistake about how much documentation
 7

 8   University of California Medical Center attorneys allow to be disseminated
 9   seems to be the hang-up in his mind. Seriously considered, physicians
10
     and surgeons signing notarized attestations is wholly impractical because
11
     a patient lawsuit might use such material to the hospital’s detriment.
12

13
                   What the University of California Medical Center attorneys settled
14

15   on was a clear and concise “unable to work letter” – which is attached as

16   the last page of this letter and is also EXHIBIT 1 in my petition to the
17
     District Court for a Writ of Prohibition to stop trial see Case # 18-cv-939
18
     Document 51.
19

20
                   Without addressing the many other points in my Writ application,
21

22   the “unable to work letter” says-what-it-means and means-what-it-says:

23   until today 8/23 I have been unable to work on trial preparation matters.
24
     Therefore and consequently, I am unprepared for trial.
25

26
     16-bk-33185                 Correspondence – Aug 23-2019 – pg. 2
27

28




                          Case 16-03114-pcm        Doc 543      Filed 08/23/19
 1

 2
                   I am writing this letter to you in hope that you might discuss the
 3
     possibility of a stay with Judge McKittrick and read my Writ application so
 4

 5
     that you are well familiar with the profound injustice of a trial of a sick old

 6   man who has been unable adequately to prepare for trial during 40 days of
 7
     hospitalization.
 8

 9

10                  Most respectfully,

11

12
                      Dated August 23, 2019 /s/ signed electronically Peter Szanto
13

14
     BTW: the correspondence upload does not allow attachments so that is
15
              why I am referring you to my Writ petition filed in the District court.
16

17

18

19

20

21

22

23

24

25

26
     16-bk-33185                 Correspondence – Aug 23-2019 – pg. 3
27

28




                          Case 16-03114-pcm        Doc 543      Filed 08/23/19
 1

 2
     PROOF of SERVICE
 3

 4   My name is Maquisha Reynolds, I am over 21 years of age and not a party to
 5   the within action. My business address is PO Box 14894, Irvine CA 92623
 6

 7      On the date indicated below, I personally served the within:
                                                                        Correspondence
 8

 9
     on the following by placing in postage pre-paid envelopes of the within
10
     document and mailing same to:
11

12                       Nicholas J. Henderson
                          Troy G. Sexton
13                       care of
                         Motschenbacher & Blattner, LLP
14                       117 SW Taylor St., Suite 300
                         Portland, OR 97204
15

16   by mailing copies to the above parties     via 1st class mail, postage prepaid, or by
17   e-mail and by this Court’s ECF service of documents system.
18

19
              I declare under penalty of perjury under the laws of the United States
     that the foregoing is true and correct. Signed at Irvine CA.
20

21          Dated August 23, 2019       /s/ signed electronically M. Reynolds
22

23

24

25

26
     16-bk-33185                Correspondence – Aug 23-2019 – pg. 4
27

28




                         Case 16-03114-pcm        Doc 543      Filed 08/23/19
